Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 rejected under 35 U.S.C. 103 as being unpatentable over Thomas et. Al. (US 20070219645 A1 previously cited hereinafter Thomas) and further in view of Imhof et. Al. (US 20060010388 A1 newly cited hereinafter Imhof)

Regarding claim 21, Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the 
generate a three dimensional building interface 200 (the interface with a 3D building model 205 is shown in Fig. 13 paragraph [0075], lines 1-4 and various views of the model and various parts of the model are shown in Figs. 14-17 paragraph [0077], lines 1-12) based on a three dimensional building model of the building, wherein the three dimensional building interface comprises a three dimensional indication of a plurality of building subsystems of a plurality of subsystem types (for example HVAC, security and lighting subsystems (paragraph [0094])); 
cause a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241). 
Thomas does not specify in the embodiment of 10 and 13-17 the one or more processors generate a filtering element, however Thomas teaches in Figs. 1-3 and 5-7 an embodiment, similar to the embodiment of 10 and 13-17, used to generate a filtering element (mechanism used for making filtering request in filtering step 54) for displaying selected groups of building equipment (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more processors executing the instructions stored on the one or more storage devices of the embodiment of 10 and 13-17 of Thomas generate and use a filtering element similarly to the embodiment of Figs. 1-3 and 5-7 because using such a filter element would simplify the display by hiding equipment that a user may not be interested in so that equipment relevant to the user could be easily found.
Thomas still does not specify the filtering element is for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types; and the one or more processors receive, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem to remove from the three dimensional building interface; update, based on the interaction, the three dimensional building 
Imhof discloses in Fig. 11 with associated text a filtering element (1116 and/or 1118) (paragraph [0146]) similar to that of Thomas for filtering a plurality of building subsystems, the filtering elements identifying a plurality of building subsystem types (Fig. 11); and a method to receive, from a user device, an interaction (for example selecting the Water/Steam filter in 1118 of Fig. 11) with the filtering element to filter the plurality of building subsystems (paragraph [0150]), the interaction identifying a first building subsystem to remove from the building interface (selecting a particular filter and/or unselecting a previously selected filter would identify the subsystem type corresponding to the previously selected filter to remove from the building interface 1102 (paragraph [0150]); and update, based on the interaction, the building interface to hide a building subsystem of the first building subsystem type (the subsystem type corresponding to the previously selected filter (paragraph [0150]); and cause the user interface of the user device to display the building interface updated based on the interaction (paragraph [0150]) so that by using such a filtering element in the building system of Thomas the filtering element would be for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types; and the one or more processors would receive, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem to remove from the three dimensional building interface; update, based on the interaction, the three dimensional building interface to hide a building subsystem of the first building subsystem type; and cause the user interface of the user device to display the three dimensional building interface updated based on the interaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filtering element similar to that of Imhof for the filtering element of Thomas because according to Imhof such a filtering element allows the user to select what types of building objects will be graphically displayed in the graphic representation, for example, the user may only desire to see the architectural blue print and the ventilation system, and not security or electrical information (paragraph [0152]) so that such a filtering element would be suitable for the filtering element of Thomas.

Regarding claim 31, Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the building system (paragraphs [0075] and [0077]), with associated text a method of information filtering of a building, the method comprising: 
generating, by one or more processors 220 executing instructions (programs and software (paragraph [0055])) stored on one or more storage devices (Fig. 10 227, 229, 228 and/or 205), a three dimensional building interface 200 (the interface with a 3D building model 205 is shown in Fig. 13 paragraph [0075], lines 1-4 and various views of the model and various parts of the model are shown in Figs. 14-17 paragraph [0077], lines 1-12) based on a three dimensional building model of the building, wherein the three dimensional building interface comprises a three dimensional indication of a plurality of subsystem types (for example HVAC, security and lighting subsystems (paragraph [0094])); 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241); 
Thomas does not specify in the embodiment of 10 and 13-17 generating by the one or more processors executing the instructions stored on the one or more storage devices a filtering element, however Thomas teaches in Figs. 1-3 and 5-7 an embodiment, similar to the embodiment of 10 and 13-17, used to generate a filtering element (mechanism used for making filtering request in filtering step 54) for displaying selected groups of building equipment (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more processors executing the instructions stored on the one or more storage devices of the embodiment of 10 and 13-17 of Thomas generate and use a filtering element similarly to the embodiment of Figs. 1-3 and 5-7 because using such a filter element would simplify the display by hiding equipment that a user may not be interested in so that equipment relevant to the user could be easily found.
Thomas still does not specify the filtering element is for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types; and receiving by the one or more processors executing the instructions stored on the one or more storage devices, from 
Imhof discloses in Fig. 11 with associated text a filtering element (1116 and/or 1118) (paragraph [0146]) similar to that of Thomas for filtering a plurality of building subsystems, the filtering elements identifying a plurality of building subsystem types (Fig. 11); and a method to receive, from a user device, an interaction (for example selecting the Water/Steam filter in 1118 of Fig. 11) with the filtering element to filter the plurality of building subsystems (paragraph [0150]), the interaction identifying a first building subsystem to remove from the building interface (selecting a particular filter and/or unselecting a previously selected filter would identify the subsystem type corresponding to the previously selected filter to remove from the building interface 1102 (paragraph [0150]); and update, based on the interaction, the building interface to hide a building subsystem of the first building subsystem type (the subsystem type corresponding to the previously selected filter (paragraph [0150]); and cause the user interface of the user device to display the building interface updated based on the interaction (paragraph [0150]) so that by using such a filtering element in the building system of Thomas the filtering element would be for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types; and would receive by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem to remove from the three dimensional building interface; update by the one or more processors executing the instructions stored on the one or more storage devices, based on the interaction, the three dimensional building interface to hide a building subsystem of the first building subsystem type; and cause by the one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filtering element similar to that of Imhof for the filtering element of Thomas because according to Imhof such a filtering element allows the user to select what types of building objects will be graphically displayed in the graphic representation, for example, the user may only desire to see the architectural blue print and the ventilation system, and not security or electrical information (paragraph [0152]) so that such a filtering element would be suitable for the filtering element of Thomas.

Regarding claims 22 and 32, Thomas in view of Imhof teaches the filtering element comprises a list of building subsystems (Imhof Fig. 11) and a plurality of selectable elements (items in menu of 1116 (Fig. 11 paragraph [0150])), wherein each selectable element of the plurality of selectable elements is associated with one building subsystem of the list of building subsystems; wherein the interaction with the filtering element is a particular interaction with at least one of the plurality of selectable elements (Imhof paragraph [0150]).

Regarding claims 23 and 33, Thomas teaches the three dimensional building model is a building information modeling (BIM) model (paragraph [0075]); 
wherein the BIM model comprises one or more first objects representing structural components (for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17) of the building and one or more second objects representing spaces (floors for example 218 or rooms for example 209) within the building.  

Regarding claim 24, Thomas teaches the three dimensional building interface comprises a particular three dimensional indication of a piece of building equipment (any of various 3D rendering or 3D perspective of the piece of building equipment within the building information model for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17) and an indication of a first value of an operating setting of the piece of building equipment (checking state of valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081], lines 14-17); wherein the instructions 

Regarding claim 25, Thomas teaches the instructions cause the one or more processors to receive an update trigger (clicking on vent (paragraph [0081])); wherein the instructions cause the one or more processors to update the three dimensional building interface in response to a reception of the update trigger (obtain a measure of the airflow through the vent and its temperature (paragraph [0081])).  

Regarding claims 26, Thomas in view of Imhof teaches the instructions cause the one or more processors to generate the update trigger in response to receiving, from the user device, a particular interaction with the filter command button (Imhof Fig. 11 paragraph [0150]).  

Regarding claim 27, Thomas in view of Imhof teaches the filtering element is a subsystem filtering element for filtering the plurality of building subsystems (subsystems include for example subsystem of all thermostats or all HVAC sensors or all fire sensors (Thomas paragraph [0032] or Imhof paragraph [0150]); 
wherein the instructions cause the one or more processors to: 
Receive, from the user device, a particular interaction with the filtering element to display a particular building subsystem (Thomas paragraph [0032] or Imhof paragraph [0150]); 
update, based on the particular interaction, the three dimensional building interface to include the particular building subsystem (Thomas paragraph [0032] or Imhof paragraph [0150])  

Regarding claims 28 and 38, Thomas in view of Imhof teaches the plurality of building subsystems comprise at least an air conditioning (HVAC) subsystem sensors (Thomas paragraph [0032] or Imhof paragraph [0150]).  

Regarding claim 29, Thomas teaches the one or more storage devices store a plurality of sets of three dimensional graphic components (any of various 3D rendering or 3D perspective of the piece of building equipment within the building information model Figs. 13-17 the system would need to store the graphic components in order to generate them as shown), wherein each set of three dimensional graphic components of the plurality of sets of three dimensional graphic components represents physical graphic components of one of the plurality of building subsystems (for example thermostat 222, sensors 224 (paragraph [0077], Fig. 17)); 
wherein the instructions cause the one or more processors to generate the three dimensional building interface based on the three dimensional building model of the building by causing the three dimensional building interface to include an indication of at least some three -4-4826-5032-7484.1Atty. Dkt. No. 15BE060-US4 (116048-0928)dimensional graphic components of the plurality of sets of three dimensional graphic components (any of various 3D rendering or 3D perspective of the piece of building equipment are made visible within the building information model Figs. 13-17).  

Regarding claim 30, Thomas in view of Imhof teaches the particular building subsystem is associated with a particular set of three dimensional graphic components of the plurality of sets of three dimensional graphic components (Thomas paragraph [0032] or Imhof paragraph [0150]); wherein the instructions cause the one or more processors to update, based on the particular interaction, the three dimensional building interface to include the particular building subsystem or to hide the particular building subsystem by causing the three dimensional building interface to include indications of the particular set of three dimensional graphic components or hide the indications of the particular set of three dimensional graphic components (making selected devices visible (Thomas paragraph [0032] or Imhof paragraph [0150]).  

Regarding claim 34, Thomas teaches the three dimensional building interface comprises a particular three dimensional indication of a piece of building equipment (any of various 3D rendering or 3D perspective of the piece of building equipment within the building information model for example door 231 of Fig. 13 or vents 223 or 233 of Fig. 17) and an indication of a first value of an operating setting of the piece of building equipment (state checked of valves or other control mechanisms associated with heaters, coolers and vents, and other items (paragraph [0081], lines 14-17); wherein the method further comprises: receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, a particular interaction with the first value of the operating setting, the particular interaction changing the first value of the operating setting to a second value (operating control mechanisms associated with heaters, coolers and vents, and other items via actuators, which may be shown in the model building 205 (paragraph [0081], lines 14-17)); and communicating, by the one or more processors executing -6-4826-5032-7484.1Atty. Dkt. No. 15BE060-US4 (116048-0928)the instructions stored on the one or more storage devices, with the piece of building equipment causing the piece of building equipment to control an environmental condition of the building based on the second value of the operating setting (using the actuators to turn on or off valves in gas or water lines or pipes, light a boiler, control electrical apparatuses, open and close doors, turn on or off sprinklers, switch lighting, open or close vents, effect locks, and so forth (paragraph [0081], lines 17-21)).

Regarding claim 35, Thomas teaches receiving, by the one or more processors executing the instructions stored on the one or more storage devices, an update trigger (clicking on vent (paragraph [0081])); wherein updating, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface includes updating the three dimensional building interface in response to a reception of the update trigger (obtain a measure of the airflow through the vent and its temperature (paragraph [0081])).  

Regarding claims 36, Thomas in view of Imhof teaches the filtering element comprises a filter command button; wherein the method further comprises generating, by the one or more processors executing the instructions stored on the one or more storage devices, the update trigger in response to 

Regarding claim 37, Thomas in view of Imhof teaches wherein the method further comprises: receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, a particular interaction with the filtering element to display a particular building subsystem sensors (Thomas paragraph [0032] or Imhof paragraph [0150]); 
updating, by the one or more processors executing the -7- 4826-5032-7484.1Atty. Dkt. No. 15BE060-US4 (116048-0928) instructions stored on the one or more storage devices, based on the particular interaction, the three dimensional building interface to include the particular building subsystem (Thomas paragraph [0032] or Imhof paragraph [0150]).  

Regarding claim 39, Thomas teaches the method further comprises: causing, by the one or more processors executing the instructions stored on the one or more storage devices, one or more storage devices to store a plurality of sets of three dimensional components (any of various 3D rendering or 3D perspective of the piece of building equipment within the building information model Figs. 13-17 would need to be stored to be generated as shown), wherein each set of three dimensional components of the plurality of sets of three dimensional components represents physical components of one of the plurality of building subsystems (for example thermostat 222, sensors 224 (paragraph [0077], Fig. 17)); and generating, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface based on the three dimensional building model of the building by causing the three dimensional building interface to include an indication of at least some three dimensional components of the plurality of sets of three dimensional components (any of various 3D rendering or 3D perspective of the piece of building equipment are made visible within the building information model Figs. 13-17).  

Regarding claim 40, Thomas teaches in Figs. 10 and 13-17, Fig. 10 showing a building system 190 (paragraph [0055]) and Figs. 13-17 showing various displayed views of an interface 200 of the building system (paragraphs [0075] and [0077]), with associated text one or more storage devices (Fig. 
generate a three dimensional building interface 200 (the interface with a 3D building model 205 is shown in Fig. 13 paragraph [0075], lines 1-4 and various views of the model and various parts of the model are shown in Figs. 14-17 paragraph [0077], lines 1-12) based on a three dimensional building model of the building, wherein the three dimensional building interface comprises a three dimensional indication of a plurality of building subsystems of a plurality of subsystem types (for example HVAC, security and lighting subsystems (paragraph [0094]); 
cause a user interface 241 (paragraph [0055]) of a user device 190 to display the three dimensional building interface (the three dimensional building interface 200 is shown in 200 of 241); 
Thomas does not specify in the embodiment of 10 and 13-17 the one or more processors generate a filtering element, however Thomas teaches in Figs. 1-3 and 5-7 an embodiment, similar to the embodiment of 10 and 13-17, used to generate a filtering element (mechanism used for making filtering request in filtering step 54) for displaying selected groups of building equipment (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more processors executing the instructions stored on the one or more storage devices of the embodiment of 10 and 13-17 of Thomas generate and use a filtering element similarly to the embodiment of Figs. 1-3 and 5-7 because using such a filter element would simplify the display by hiding equipment that a user may not be interested in so that equipment relevant to the user could be easily found.
Thomas still does not specify the filtering element is for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types; and the one or more processors receive, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem to remove from the three dimensional building interface; update, based on the interaction, the three dimensional building interface to hide a building subsystem of the first building subsystem type; and cause the user interface of the user device to display the three dimensional building interface updated based on the interaction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filtering element similar to that of Imhof for the filtering element of Thomas because according to Imhof such a filtering element allows the user to select what types of building objects will be graphically displayed in the graphic representation, for example, the user may only desire to see the architectural blue print and the ventilation system, and not security or electrical information (paragraph [0152]) so that such a filtering element would be suitable for the filtering element of Thomas.

Response to Arguments

01/15/2021 have been fully considered but they are not persuasive. Regarding the arguments on page 12 Imhof discloses, as discussed in the 103 rejections above, in Fig. 11 with associated text a filtering element (1116 and/or 1118) (paragraph [0146]) similar to that of Thomas for filtering a plurality of building subsystems, the filtering elements identifying a plurality of building subsystem types (Fig. 11); and a method to receive, from a user device, an interaction (for example selecting the Water/Steam filter in 1118 of Fig. 11) with the filtering element to filter the plurality of building subsystems (paragraph [0150]), the interaction identifying a first building subsystem to remove from the building interface (selecting a particular filter and/or unselecting a previously selected filter would identify the subsystem type corresponding to the previously selected filter to remove from the building interface 1102 (paragraph [0150]); and update, based on the interaction, the building interface to hide a building subsystem of the first building subsystem type (the subsystem type corresponding to the previously selected filter (paragraph [0150]); and cause the user interface of the user device to display the building interface updated based on the interaction (paragraph [0150]) so that by using such a filtering element in the building system of Thomas the filtering element would be for filtering the plurality of building subsystems, the filtering elements identifying the plurality of building subsystem types; and the one or more processors would receive, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem to remove from the three dimensional building interface; update, based on the interaction, the three dimensional building interface to hide a building subsystem of the first building subsystem type; and cause the user interface of the user device to display the three dimensional building interface updated based on the interaction.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J GRAY/Examiner, Art Unit 2897                                      

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897